DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans et al. (PG-PUB 2016/0304677).
Considering claim 1, Evans discloses a system for identifying test bars formed during a selective laser sintering build, comprising: 
-  a part cake formed during a selective laser sintering build, the part cake comprising a plurality of parts formed from a powder by selective laser sintering and further comprising unsintered powder disposed around the formed parts ([0008], SLS); 
-  the plurality of parts comprising a plurality of test bars for performing material testing, each test bar of the plurality of test bars extends along an axis between a first end and a second end, each test bar of the plurality of test bars having a first 
-  each test bar of the plurality of test bars further comprises a plurality of indentations in one or more of the first grip section and the second grip section, the plurality of indentations being arranged in a information providing pattern that is adapted to be readable after the test part is removed from the part cake ([0071]; Imprinted visible numbers).
	It has been determined by the Examiner that the inclusion of the indentations in test bar product to provide an information providing pattern that is adapted to be readable after the test part is removed from the part cake amounts to non-functional printed material, and thus, it is not given patentable weight.  
According to In re Marco Guldenaar Holding B.V., 911 F.3d 1157 (Fed. Cir. 2018), when the claimed limitation amounts to mere information and lack a requisite functional relationship they are not entitled to patentable weight (Id. at 1161).  In the instant claims, the indentations serve to provide an information providing pattern, but the mere presentation of the data has not given the test bar any new additional function.  Therefore, the claimed subject matter related to the indentations is not given any patentable weight.
According to In re Bryan, 323 F. App'x 898 (Fed. Cir. 2009), the courts held that printed information used to “identify and distinguish” one object from another does not provide a functional relationship to the claimed structure (Id. at 900).  In the instant claims, the indentations serve to provide an information providing pattern, but the mere presentation of the data “does not exploit, or interrelate with, the underlying structural elements” and, Id. at 901).  Therefore, the claimed subject matter related to the indentations is not given any patentable weight.
	Claims 2-13 are rejected under the same application as given to claim 1 above, since the limitations are directed towards features or properties of the indentations, which have not been given any patentable weight.
Considering claim 14, Evans discloses a test bar formed in a selective laser sintering build comprising:
-  a body extending along an axis from a first end to a second end (Dogbone; Figure 6; [0071]);
-  a front surface extending in a plane between the first end and the second end (Figure 6; [0071], structure of Dogbone natively has a front and rear surface)
-  a rear surface extending in a plane between the first end and the second end (Figure 6; [0071], structure of Dogbone natively has a front and rear surface);
-  a side surface extending between the front surface and the rear surface (Figure 6; [0071], structure of Dogbone natively has a side surface); and 
-  a plurality of indentations in one or more of the first grip section and the second grip section, the plurality of indentations being arranged in a information providing pattern that is adapted to be readable ([0071]; Imprinted visible numbers).
	It has been determined by the Examiner that the inclusion of the indentations in test bar product to provide an information providing pattern that is adapted to be readble after the test 
According to In re Marco Guldenaar Holding B.V., 911 F.3d 1157 (Fed. Cir. 2018), when the claimed limitation amounts to mere information and lack a requisite functional relationship they are not entitled to patentable weight (Id. at 1161).  In the instant claims, the indentations serve to provide an information providing pattern, but the mere presentation of the data has not given the test bar any new additional function.  Therefore, the claimed subject matter related to the indentations is not given any patentable weight.
According to In re Bryan, 323 F. App'x 898 (Fed. Cir. 2009), the courts held that printed information used to “identify and distinguish” one object from another does not provide a functional relationship to the claimed structure (Id. at 900).  In the instant claims, the indentations serve to provide an information providing pattern, but the mere presentation of the data “does not exploit, or interrelate with, the underlying structural elements” and, therefore, is not in a functional relationship with the test bar (Id. at 901).  Therefore, the claimed subject matter related to the indentations is not given any patentable weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (PG-PUB 2016/0304677) in view of Martinoni et al. (PG-PUB 2011/0052927).
Considering claim 15, Evans fails to explicitly disclose that each of the plurality of test bars conforms with requirements defined by ASTM D638 for Standard Test Method for Tensile Properties of Plastics.
However, Martinoni teaches SLS test bars that conform to the requirements of ASTM D638 ([0080]; [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture test bars in accordance with ASTM D638, as taught by Martinoni, in the invention by Evans.  The motivation for doing so is to conform with known standards, which is self-evident.
	Claims 16-24 are rejected under the same application as given to claim 15 above, since the limitations are directed towards features or properties of the indentations, which have not been given any patentable weight.

Allowable Subject Matter
Claims 25-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a method of encoding a unique identifier on a test bar formed in a cake bed during a selective laser sintering build including providing an identifier, converting the identifier into a digital form, building a test bar from a powder by selective laser sintering and forming a 
The closest art of record is to Evans which features a selective laser sintering formed dog bone specimen having first and second grip portions, the first or second grip portion having an imprinted indentation that is in a visible pattern for providing information.  Evans, however, fails to disclose forming the indentations during the laser sintering and providing a digital form of the unique identifier.
The IDS submitted on 3/30/2020 provides several references, which feature selective laser sintering for a dogbone structure according to ASTM D638, but fails to explicitly disclose any indentations.  Since the indentations are considered non-functional printed matter, the DeFelice et al. references all also read on claims 1 and 14, as least.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kitagawa teaches laser etching of unique indentations for optical discrimination of different parts.

Kaye et al. teaches application of microdots, visually discernable color layers, trace element insertion, and etched indentations of binary coded to form a identifying pattern as means for identifying of components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        September 11, 2021